     Case 2:18-cv-00091-RFB-EJY Document 80 Filed 08/07/20 Page 1 of 4




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4    JOHN MANUEL RUIZ,                                         Case No. 2:18-cv-00091-RFB-EJY
 5                                           Plaintiff,
             V.                                                         ORDER
 6                                                                        and
      NEVADA DEPTARTMENT OF                                   REPORT AND RECOMMENDATION
 7    CORRECTIONS, et al.,
                                                                    Re: ECF Nos. 78 and 79
 8                                       Defendants.
 9

10          This matter comes before the Court on Plaintiff’s Motion for Substitution Request and Notice
11   … Weather [sic] Each Defendant Named … Were [sic] Served. ECF No. 78. No response to this
12   motion was filed. Also before the Court is Plaintiff’s Motion to the Court … for the Re-Service of
13   Summons (ECF No. 79).
14                                             BACKGROUND
15          There is a somewhat lengthy history of attempts to identify and effect service on various
16   named defendants in this case that is found in the Court’s Orders entered between October 2019 and
17   April 2020. Plaintiff now seeks clarification regarding service on defendants and the substitution of
18   Defendant Paul Simms who passed away. ECF No. 78. Defendants Dr. John Scott, Adrian Garcia,
19   Robert LeGrand, Quentin Byrne, David Carpenter, and Tara Carpenter were served and are
20   represented by the Nevada Attorney General’s Office.
21          With respect to defendants “Carey” and Jeri Frederick, they remain unserved. Despite
22   substantial opportunity to do so, Plaintiff is not able to identify defendant Carey except by her
23   potential last name. Defendants are also unable to identify this individual. The Court’s last Order
24   warned Plaintiff that unless additional information was provided regarding defendant Carey by May
25   11, 2020, the Court would recommend dismissal of this defendant. No additional information
26   regarding defendant Carey was provided by Plaintiff.
27          With respect to Jeri Frederick, Plaintiff was given until May 11, 2020 to advise the Court
28   whether he wished to effect service by publication. Plaintiff failed to meet this deadline. This leaves
                                                          1
     Case 2:18-cv-00091-RFB-EJY Document 80 Filed 08/07/20 Page 2 of 4




 1   only defendant Celia Chacon (“Chacon”) as unserved. Chacon was located by the U.S. Marshal

 2   Service at the “Stewart Facility in Carson City.” ECF No. 77.

 3          A Suggestion of Death was filed by Counsel for Defendant Paul Simms on April 8, 2020.

 4   ECF No. 64. The proper party to substitute of Defendant Simms was not identified in this filing. Id.

 5   Plaintiff’s Motion for Substitution Request (ECF No. 78) was filed on July 9, 2020.

 6                                                DISCUSSION

 7   A.     Service of Defendant Chacon at the Stewart Facility.
 8          Plaintiff properly identified Defendant Chacon for service. However, when service was

 9   attempted, the U.S. Marshal Service learned that Chacon is now located at the “Stewart Facility in

10   Carson City.” ECF No. 77. Therefore, the Court will order the U.S. Marshal Service to effect service

11   of Defendant Chacon at the Stewart Facility unless the Nevada Attorney General files a notice of

12   acceptance of service for this individual.

13   B.     The Court Recommends Defendants Carey and Frederick be Dismissed.

14          Rule 4(m), Federal Rule of Civil Procedure, requires service of a summons and complaint

15   within 90 days of filing a complaint. A pro se prisoner, although granted some leniency, must

16   comply with this Rule. Starr v. Alameda Cty., No. C 12-4400 RMW (PR), 2015 WL 581333, at *9

17   (N.D. Cal. Feb. 11, 2015) (citing Walker v. Sumner, 14 F.3d 1415, 1421–22 (9th Cir.1994) (holding

18   prisoner failed to show cause why prison official should not be dismissed under Rule 4(m) where

19   prisoner failed to show he provided the U.S. Marshal with sufficient information to effectuate

20   service)). Plaintiff, a pro se prisoner, received substantial and multiple opportunities to identify and

21   serve all defendants in this case. Plaintiff was warned that failure to serve Defendants could result

22   in dismissal. ECF No. 67 at 3. Plaintiff failed to provide sufficient information to effectuate service

23   on the defendant identified as “Carey,” and failed to file a motion seeking to serve defendant

24   Frederick through publication. Therefore, the Court recommends dismissal of these defendants.

25   C.     Plaintiff’s Motion to Substitute Party is Denied Without Prejudice.

26          Following the death of Defendant Paul Simms, Defendants filed their Suggestion of Death.

27   ECF No. 64. Rule 25(a) authorizes the substitution of proper parties if a party dies and the claim is

28   not extinguished. Fed. R. Civ. P. 25(a)(1). Any party or the decedent’s successor or representative
                                                       2
     Case 2:18-cv-00091-RFB-EJY Document 80 Filed 08/07/20 Page 3 of 4




 1   may make a motion for substitution. Id. If a motion for substitution is not made within ninety days

 2   after service of a statement noting death, the action must be dismissed with respect to the decedent.

 3   Id. However, “Rule 25(a)(3) requires not only the filing of a notice of suggestion of death with the

 4   court and service of the notice on plaintiff, but also service of the notice on the proper party to be

 5   substituted in the place of the deceased.” McNeal v. Evert, Case No. 2:05-cv-441-GEB-EFB, 2015

 6   WL 1680496, at *2 (E.D. Cal. Apr. 14, 2015) (citing Barlow v. Ground, 39 F.3d 231, 233 (9th Cir.

 7   1994). Defendants did not serve their suggestion of death on the proper party to be substituted;

 8   therefore, the ninety-day period within which to file a Motion for Substitution has not commenced.

 9                                                  ORDER

10          IT IS HEREBY ORDERED that Plaintiff’s Motion for Substitution Request (ECF No. 78)

11   is DENIED without prejudice.

12          IT IS FURTHER ORDERED that within fifteen (15) days of the date of this Order

13   Defendants shall refile their suggestion of death serving Plaintiff and, if known, the proper party to

14   be substituted in the place of the deceased. If the party to be substituted is not known by Defendants,

15   Defendants shall file a report with the Court providing information regarding reasonable attempts to

16   locate the proper substituted party and the results of those efforts.

17          IT IS FURTHER ORDERED that within fifteen (15) days of the date of this Order, the

18   Nevada Attorney General shall file a notice with the Court stating whether he will accept service of

19   process for Celia Chacon, now located at the Nevada Department of Corrections Stewart Facility in

20   Carson City, Nevada.

21          IT IS FURTHER ORDERED that, if the Nevada Attorney General does not accept service

22   for Celia Chacon, the U.S. Marshal Service shall be requested to effect service of Defendant Celia

23   Chacon at the Stewart Facility located in Carson City, Nevada.

24          IT IS FURTHER ORDERED that Plaintiff’s Motion to The Court … for the Re-Service of

25   Summons’ (ECF No. 79) is DENIED as Moot.

26

27

28
                                                       3
     Case 2:18-cv-00091-RFB-EJY Document 80 Filed 08/07/20 Page 4 of 4




 1                                        RECOMMENDATION

 2          IT IS HEREBY RECOMMENDED that Defendants Jeri Frederick and Carey be dismissed

 3   without prejudice for failure to timely serve these defendants.

 4          Dated this 7th day of August, 2020.
 5

 6
                                                          ELAYNA J. YOUCHAH
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9                                                NOTICE

10          Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation must be

11   in writing and filed with the Clerk of the Court within fourteen (14) days. The Supreme Court has

12   held that the courts of appeal may determine that an appeal has been waived due to the failure to file

13   objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also

14   held that (1) failure to file objections within the specified time and (2) failure to properly address

15   and brief the objectionable issues waives the right to appeal the District Court’s order and/or appeal

16   factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir.

17   1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

18
19

20

21

22

23

24

25

26

27

28
                                                      4
